DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendment filed on August 9, 2019 has been entered. The claims pending in this application are claims 62-75. 

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 62-64, 66, 68, and 70-73, drawn to a method of profiling the gene expression of a nucleus. 
Group II,  claims 65, 66, 68, and 69, drawn to a method of isolating granule cells. 
Group III,  claim 67, drawn to a method of isolating Purkinje cells. 
Group IV, claim 67, drawn to a method of isolating astrocytes and oligodendrocytes. 
Group V, claim 67, drawn to a method of isolating astrocytes. 
Group VI, claim 67, drawn to a method of isolating basket cells.
Group VII, claim 67, drawn to a method of isolating dopaminergic neurons. 
Group VIII, claim 67, drawn to a method of isolating brainstem motor neurons. 
Group IX, claim 74, drawn to a method of profiling epigenetic expression of a nucleus. 

Group XI, claim 76, drawn to a method of profiling nuclear architecture of a nucleus. 
Group XII, claim 77, drawn to a method of isolating a nucleus from a single cell type. 
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II to VIII and XIII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, a gene selected from Tables 19-24 in claim 62 of Group I is not required for Groups II to VIII and XII while step (b) of claim 65 in Group II or step (b) of claim 67 in Groups III to VIII or step (b) of claim 77 in Group XII is not required for Group I. 
Group I and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (d) in claim 62 of Group I is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group I. 
Group II and Groups III to VIII and XIII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) of claim 65 in Group II is not required for Groups III to VIII and XIII while step (b) of claim 67 in Groups III to VIII or step (b) of claim 77 in Group XII is not required for Group II. 
Group II and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 65 of Group II is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group II. 
Group III and Groups IV to VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, Purkinje cells in claim 67 of Group III is not required for Groups IV to VIII and XII while oligodendrocytes in claim 67 of Group IV or astrocytes in claim 67 of Group V or basket cells in claim 67 of Group VI or dopaminergic cells in claim 67 of Group VII or brainstem motor neurons in claim 67 of Group VIII or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group III. 
Group III and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group III is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group III. 
 Group IV and Groups V to VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, oligodendrocytes in claim 67 of Group IV is not required for Groups V to VIII and XII while one of genes Olig2, Pdga, Cspg4, Mag, Mbp, and Mog in claim 67 of Group V or basket cells in claim 67 of Group VI or dopaminergic cells in claim 67 of Group VII or brainstem motor neurons in claim 67 of Group VIII or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group IV. 
Group IV and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group IV is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group IV. 
Group V and Groups VI to VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, astrocytes in claim 67 of Group V is not required for Groups VI to VIII and XII while basket cells in claim 67 of Group VI or dopaminergic cells in claim 67 of Group VII or brainstem motor neurons in claim 67 of Group VIII or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group V. 
Group V and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group V is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group V. 
Group VI and Groups VII, VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example basket cells in claim 67 of Group VI is not required for Groups VII, VIII and XII while dopaminergic cells in claim 67 of Group VII or brainstem motor neurons in claim 67 of Group VIII or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group VIII is not required for Group VI. 
Group VI and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group VI is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group VI. 
Group VII and Groups VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example dopaminergic cells in claim 67 of Group VII is not required for Groups VIII and XII while brainstem motor neurons in claim 67 of Group VIII or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group VII. 
Group VII and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group VII is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group VII. 
Groups VIII and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, brainstem motor neurons in claim 67 of Group VIII is not required for Group XII while or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group VIII.  
Group VIII and Groups XI to XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (b) in claim 67 of Group VIII is not required for Groups XI to XI while step (d) in claim 74 in Group XI or step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI is not required for Group VII. 
Group IX and Groups X to XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (d) in claim 74 in Group IX is not required for Groups X to XII while step (d) in claim 75 in Group X or step (d) in claim 76 of Group XI or SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group XI. 
Groups X and XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, a RNA probe in claim 75 of Group X is not required for Groups XI while step (d) in claim 76 of Group XI is not required for Group XI. 
Groups X and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (d) in claim 75 of Group X is not required for Groups XII while SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group X. 
Groups XI and XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, step (d) in claim 76 of Group XI is not required for Groups XII while SEQ ID Nos: 28, 816-838, and 643 in claim 77 of Group XII is not required for Group XI. 
5.	Group I or II or III or IV or V or VI or VII or VIII or XII contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	an affinity label that binds a nucleic acid transcript (claim 62 or 65 or 67 or 77) 
(2)	an affinity label that binds a protein (claim 62 or 65 or 67 or 77) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 63, 64, 66, 68, and 70-73 or 66, 68 and 69. 
Species (1) and (2) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because an affinity label that binds a nucleic acid transcript in species (1) is not required for species (2) while an affinity label that binds a protein in species (2) is not required for species (1). 
6.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(3)	the protein is a transcription factor localized within the nuclei (claim 63)
(4)	profiling the gene expression is performed for a plurality of nuclei from a single cell type (claim 63)
(5)	profiling the gene expression is performed for a plurality of nuclei from different cell types (claim 63)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62, 64, 66, 68, and 70-73. 
Species (3) to (5) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the protein is a transcription factor localized within the nuclei in species (3) is not required for species (4) and (5), profiling the gene expression is performed for a plurality of nuclei from a single cell type in species (4) is not required for species (3) and (5), profiling the gene expression is performed for a plurality of nuclei from different cell types in species (5) is not required for species (3) and (4). 
7.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(6)	the cell type originates in brain tissue or cerebellar tissue (claim 64)
(7)	the cell type originates in brain tissue or basal ganglia tissue (claim 64)
(8)	the cell type originates in brain tissue or thalamus tissue (claim 64)
(9)	the cell type originates in brain tissue or cortex tissue (claim 64)
(10)	the cell type originates in brain tissue or cholinergic projection neurons (claim 64)
(11)	the cell type originates in brain tissue or hippocampus tissue (claim 64)
(12)	the cell type originates in brain tissue or brain stem tissue (claim 64)
(13)	the cell type originates in brain tissue or spinal cord tissue (claim 64)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62, 63, 66, 68, and 70-73. 
Species (6) to (13) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because cerebellar tissue in species (6) is not required for species (7) to (13), basal ganglia tissue in species (7) is not required for species (6) and (8) to (13), thalamus tissue in species (8) is not required for species (6), (7), and (9) to (13), cortex tissue in species (9) is not required for species (6) to (8) and (10) to (13), cholinergic projection neurons in species (10) is not required for species (6) to (9) and (11) to (13), hippocampus tissue in species (11) is not required for species (6) to (10), (12) and (13), brain stem tissue in species (12) is not required for species (6) to (11) and (13), and spinal cord tissue in species (13) is not required for species (6) to (12).
8.	Group I or II further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(14)	the at least one labeled nucleus does not include a nucleic acid transcript encoded by Olig2 (claim 66)
(15)	the tissue sample is derived from a mammal (claim 66)
(16)	the nuclei is contiguous to an endoplasmic reticulum (claim 66)
(17)	the protein is a membrane protein (claim 66)
(18)	the nucleic acid transcript is localized in the nuclei (claim 66)
(19)	 the tissue sample is post-mortem (claim 66)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 68, and 70-73 or 65, 68, and 69. 
Species (14) to (19) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (14) is not required for species (15) to (19), the subject matter in species (15) is not required for species (14) and (16) to (19), the subject matter in species (16) is not required for species (14), (15), and (17) to (19), the subject matter in species (17) is not required for species (14) to (16), (18), and (19), the subject matter in species (18) is not required for species (14) to (17) and (19), and the subject matter in species (19) is not required for species (14) to (18). 
9.	Group I or II or XI or X or XI contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(20)	the affinity label is an antibody (claim 68 or 74 or 75 or 76)
(21)	the affinity label is a RNA probe (claim 68 or 74 or 75)
(22)	the affinity label is a DNA probe (claim 68 or 74 or 75)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, and 70-73 or 65, 66, and 69. 
Species (20) to (22) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (20) is not required for species (20) and (21), the subject matter in species (21) is not required for species (20) and (22), and the subject matter in species (22) is not required for species (20) and (21). 
10.	Group I or II further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(23)	optionally the affinity label further comprises a fluorescent tag (claim 68)
(24)	optionally fluorescence-activated cell sorting (FACS) is used to purify the nucleus (claim 68)
(25)	optionally the RNA probe specifically binds a chromosomal associated transcript (CAT) (claim 68)
(26)	optionally the RNA probe specifically binds a polyA transcript (claim 68)
(27)	optionally the DNA probe specifically binds a transporter gene (claim 68)
(28)	optionally the affinity label is more than one antibody (claim 68)
(29)	optionally the affinity label is more than one RNA probe (claim 68)
(30)	optionally the affinity label is more than one DNA probe (claim 68)
(31)	optionally wherein each affinity label binds a different factor (claim 68)
(32)	optionally the more than one antibody bind to the same factor (claim 68)
(33)	optionally the more than one RNA probe bind to the same factor (claim 68)
(34)	optionally the more than one DNA probe bind to the same factor (claim 68)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, and 70-73 or 65, 66, and 69. 
Species (23) to (34) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (23) is not required for species (24) to (34), the subject matter in species (24) is not required for species (23) and (25) to (34), the subject matter in species (25) is not required for species (23), (24), and (26) to (34), the subject matter in species (26) is not required for species (23) to (25) and (27) to (34), the subject matter in species (27) is not required for species (23) to (26) and (28) to (34), the subject matter in species (28) is not required for species (23) to (27) and (29) to (34), the subject matter in species (29) is not required for species (23) to (28) and (30) to (34), the subject matter in species (30) is not required for species (23) to (29) and (31) to (34), the subject matter in species (31) is not required for species (23) to (30) and (32) to (34), the subject matter in species (32) is not required for species (23) to (31), (33) and (34), the subject matter in species (33) is not required for species (23) to (32) and (34), and the subject matter in species (34) is not required for species (23) to (33). 
11.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(35)	step (e): comparing gene expression of the nucleus to gene expression in at least one
nucleus of the cell type from a different tissue sample to identify variability in gene expression,
thereby obtaining a drug target (claim 70)
(36) 	step (e): comparing gene expression of the nucleus to gene expression in at least one
nucleus of a different cell type to identify variability in gene expression, thereby obtaining a drug
target (claim 70)
(37)	comparing profiling for a tissue sample originating from a diseased subject and a tissue
sample from a healthy subject (claim 70)
(38)	comparing profiling for a tissue sample originating from at least two different healthy
subjects (claim 70)
(39)	step (e): identifying variability between disease stages by comparing profiling for a tissue
sample from a diseased subject and expressing a disease phenotype with profiling for a tissue
sample from a diseased subject not expressing a disease phenotype (claim 70)
(40)	step (e): identifying variability among different subjects by comparing profiling for more
than one tissue sample, wherein each tissue sample is from a different subject (claim 70)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, 68, and 71-73. 
Species (35) to (40) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (35) is not required for species (36) to (40), the subject matter in species (36) is not required for species (35) and (37) to (40), the subject matter in species (37) is not required for species (35), (36), and (38) to (40), the subject matter in species (38) is not required for species (35) to (37), (39), and (40), the subject matter in species (39) is not required for species (35) to (38) and (40), and the subject matter in species (40) is not required for species (35) to (39). 
11.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(35)	step (e): comparing gene expression of the nucleus to gene expression in at least one
nucleus of the cell type from a different tissue sample to identify variability in gene expression,
thereby obtaining a drug target (claim 70)
(36) 	step (e): comparing gene expression of the nucleus to gene expression in at least one
nucleus of a different cell type to identify variability in gene expression, thereby obtaining a drug
target (claim 70)
(37)	comparing profiling for a tissue sample originating from a diseased subject and a tissue
sample from a healthy subject (claim 70)
(38)	comparing profiling for a tissue sample originating from at least two different healthy
subjects (claim 70)
(39)	step (e): identifying variability between disease stages by comparing profiling for a tissue
sample from a diseased subject and expressing a disease phenotype with profiling for a tissue
sample from a diseased subject not expressing a disease phenotype (claim 70)
(40)	step (e): identifying variability among different subjects by comparing profiling for more
than one tissue sample, wherein each tissue sample is from a different subject (claim 70)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, 68, and 71-73. 
Species (35) to (40) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (35) is not required for species (36) to (40), the subject matter in species (36) is not required for species (35) and (37) to (40), the subject matter in species (37) is not required for species (35), (36), and (38) to (40), the subject matter in species (38) is not required for species (35) to (37), (39), and (40), the subject matter in species (39) is not required for species (35) to (38) and (40), and the subject matter in species (40) is not required for species (35) to (39). 
12.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(41)	the tissue sample or the different tissue sample was frozen prior to isolation of the nucleus (claim 71)
(42)	the tissue sample or the different tissue sample was fresh prior to isolation of the nuclei (claim 71)
(43)	the tissue sample or the different tissue sample is derived from a female (claim 71)
(44)	the tissue sample or the different tissue sample is derived from a male (claim 71)
(45)	the tissue sample or the different tissue sample originates from a diseased subject (claim 71)
(46)	the tissue sample or the different tissue sample originates in a healthy subject (claim 71)
(47)	the drug target is encoded by a gene selected from Tables 19-24 (claim 71)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, 68, 70, 72, and 73. 
Species (41) to (47) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (41) is not required for species (42) to (47), the subject matter in species (42) is not required for species (41) and (43) to (47), the subject matter in species (43) is not required for species (41), (42), and (44) to (47), the subject matter in species (44) is not required for species (41) to (43) and (45) to (47), the subject matter in species (45) is not required for species (41) to (44), (46), and (47), the subject matter in species (46) is not required for species (41) to (45) and (47), and the subject matter in species (47) is not required for species (41) to (46). 
13.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(48)	the diseased subject is affected by ataxia (claim 72)
(49)	the diseased subject is affected by Parkinson’s disease (claim 72)
(50)	the diseased subject is affected by Alzheimer’s disease (claim 72)
(51)	the diseased subject is affected by amyotrophic lateral sclerosis (ALS) (claim 72)
(52)	the diseased subject is affected by Huntington’s disease  (claim 72)
(53)	the diseased subject is expressing a disease phenotype (claim 72)
(54)	the diseased subject is not expressing a disease phenotype (claim 72)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, 68, 70, 71, and 73. 
Species (48) to (54) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (48) is not required for species (49) to (54), the subject matter in species (49) is not required for species (48) and (50) to (54), the subject matter in species (50) is not required for species (48), (49), and (51) to (54), the subject matter in species (51) is not required for species (48) to (50) and (52) to (54), the subject matter in species (52) is not required for species (48) to (51), (53), and (54), the subject matter in species (53) is not required for species (48) to (52) and (54), and the subject matter in species (54) is not required for species (48) to (53). 
14.	Group I further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(55)	the cell type is associated with ataxia and is Purkinje cells (claim 73)
(56)	the cell type is associated with ataxia and is granule cells (claim 73)
(57)	the cell type is associated with ataxia and is Bergmann glia (claim 73)
(58)	the cell type is associated with ataxia and is basket cells (claim 73)
(59)	the cell type is associated with ataxia and is stellate cells (claim 73)
(60)	the cell type is associated with ataxia and is astrocytes (claim 73)
(61)	the cell type is associated with ataxia and is oligodendrocytes (claim 73)
(62)	the cell type is associated with ataxia and is cerebellar deep nuclei (claim 73)
(63)	the cell type is associated with Parkinson’s Disease and is substantia nigra (claim 73)
(64)	the cell type is associated with Parkinson’s Disease and is VTA dopaminergic neurons (claim 73)
(65)	the cell type is associated with Alzheimer’s Disease and is layer 2/3 entorhincortex (claim 73)
(66)	the cell type is associated with Alzheimer’s Disease and is CA1 hippocampus (claim 73)
(67)	the cell type is associated with Alzheimer’s Disease and is CA2/3 hippocampus (claim 73)
(68)	the cell type is associated with ALS and is brain stem (claim 73)
(69)	the cell type is associated with ALS and is cortical motor neurons (claim 73)
(70)	the cell type is associated with ALS and is spinal cord motor neuron (claim 73)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 62-64, 66, 68, and 70-72. 
Species (55) to (70) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the subject matter in species (55) is not required for species (56) to (70), the subject matter in species (56) is not required for species (55) and (57) to (70), the subject matter in species (57) is not required for species (55), (56), and (58) to (70), the subject matter in species (58) is not required for species (55) to (57) and (59) to (70), the subject matter in species (59) is not required for species (55) to (58) and (60) to (70), the subject matter in species (60) is not required for species (55) to (59) and (61) to (70), the subject matter in species (61) is not required for species (55) to (60) and (62) to (70), the subject matter in species (62) is not required for species (55) to (61) and (63) to (70), the subject matter in species (63) is not required for species (55) to (62) and (64) to (70), the subject matter in species (64) is not required for species (55) to (63) and (65) to (70), the subject matter in species (65) is not required for species (55) to (64) and (66) to (70), the subject matter in species (66) is not required for species (55) to (65) and (67) to (70), the subject matter in species (67) is not required for species (55) to (66) and (68) to (70), the subject matter in species (68) is not required for species (55) to (67), (69), and (70), the subject matter in species (69) is not required for species (55) to (68) and (70), and the subject matter in species (70) is not required for species (55) to (69). 
15.	Note that applicant is also required to make the following election/elections after he elects a group. 
(1)	if applicant elects Group I, applicant is required to select: (a) a gene from Tables 19-24 in claims 1 and 71; (b) one type of cells or one type of neurons or one type of tissues from (i) or (ii) or (iii) or (iv) or (v) or (vi) or (vii) of claim 64; and (c) one of mammals from (ii) of claim 66; 
(2) 	if applicant elects Group II, applicant is required to select one of mammals from (ii) of claim 66; 
(3)	if applicant elects Group III, applicant is required to select a gene from cp2, Pvalb, Cabl1, Itpr1, Lypd6, Pvalb, Kit, NeuN, Itpr, and Sorcs3; 
(4)	if applicant elects Group IV, applicant is required to select a gene from Olig2, Pdga, Cspg4, Mag, Mbp, and Mog; 
(5)	if applicant elects Group V, applicant is required to select a gene from Aldhlal, Gfap, S110b, and Slcla3; 
(6)	if applicant elects Group VI, applicant is required to select a gene from Sorcs3 and NeuN; 
(7)	if applicant elects Group VII, applicant is required to select a gene from FoxA1, Slc6a3, TH, FoxA2, or Drd2; 
(8)	if applicant elects Group VIII, applicant is required to select a gene from VaChT and ErrB;  and 
(9)	if applicant elects Group XII, applicant is required to select a sequence from SEQ ID Nos: 1-28, 815-838, and 643. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 23, 2021